Motion for leave to appeal to the Appellate Division and to dispense with printing granted. Motion for a stay pending appeal granted on condition: (1) that appellant be ready to argue or submit the appeal at the October 1960 Term, beginning October 3, 1960, for which term the appeal is ordered to be placed on the calendar; (2) that, within 30 days after the entry of the order hereon, appellant deposit with the Clerk of. the Municipal Court an amount equivalent to the total rent presently due under the terms of the original letting, as reduced by the Local Rent Administrator; and (3) that for each subsequent month appellant shall deposit with the said clerk the monthly rental as fixed by said Administrator. The appeal will be heard on the original papers, on typewritten additional papers and on the typewritten briefs of the parties. The parties are directed to file five copies of their brief and to serve one .copy on the attorney for the adverse party. The appellant’s brief must be served and filed on or before September 1, I960. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.